 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan Drywall Corporation, M & D Drywall, Inc.,and James F. Mullins and Painters DistrictCouncil No. 22 of the International Brotherhood ofPainters and Allied Trades, AFL-CIO and Car-penters District Council of Detroit, Wayne, Oak-land and Macomb Counties and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO. Cases 7-CA-13366 and 7-CA-13613September 19, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn April 29, 1977, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a brief and the General Counsel andCharging Party, Painters District Council No. 22,filed cross-exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Administra-tive Law Judge, to modify his remedy,2and to adopthis recommended Order,3as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dents, Michigan Drywall Corporation, M & DDrywall, Inc., and James F. Mullins, Southfield,Michigan, their officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Delete the words "earned on overtime" fromparagraphs !(b) and 2(b) of the recommended Order.2. Substitute the attached notice for that of theAdministrative Law Judge.We find merit in the General Counsel's exception to the inadvertentfailure of the Administrative Law Judge to include as part of hisjurisdictional findings facts which were alleged and admitted in thepleadings. Accordingly, we hereby correct this oversight by making thefollowing jurisdictional finding of fact:During the fiscal year ending August 31. 1976. S & S Homes, Inc., inthe course and conduct of its business operations constructed and soldresidential homes and property within the State of Michigan toindividual homeowners, the gross value of which exceeded $500.000.2 In accordance with our decision in Florida Steel Corporation, 231N LRB 651 (1977), we shall apply the current 7-percent rate for periods priorto August 25., 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.I We agree with Charging Party Painters District Council No. 22'sexceptions to the Administrative Law Judge's recommended Order whichlimits recovery for fringe benefit contnbutions to those which were earnedon the basis of overtime work. Clearly, the only proper reimbursementremedy in these circumstances is one which provides for the full restorationof all fringe benefit contributions earned pursuant to the collective-bargaining agreements. Accordingly, we shall modify the recommendedOrder and notice by deletion of the words "earned on overtime," to permitthe Charging Parties to recover all fringe benefit contributions owed themon the basis of straight time or overtime earnings, in conformity with theparties' collective-bargaining agreements.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withthe Painters District Council No. 22 of theInternational Brotherhood of Painters and AlliedTrades, AFL-CIO, and Carpenters DistrictCouncil of Detroit, Wayne, Oakland and Ma-comb Counties and Vicinity, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,as the exclusive representatives of our employeeswithin the appropriate units covered by ourcontracts with these Unions by refusing to furnishthem or their agents information concerning thepayment of fringe benefits to our employees inconformity with the agreements. The appropriateunits are:All journeymen and apprentice tapersemployed by Michigan Drywall Corporationincluding foremen supervising employeesdirectly on the job, but excluding othersupervisors and guards as defined in the Act.All journeymen and apprentice carpen-ters and joiners employed by MichiganDrywall Corporation including foremensupervising employees directly on the job,but excluding other supervisors and guardsas defined in the Act.WE WILL NOT refuse to bargain collectively withthe above-named Unions as required by law byrefusing to make fringe benefit contributions forthe employees covered by the above-mentionedcontracts.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe Act.232 NLRB No. 36120 MICHIGAN DRYWALL CORPORATIONWE WILL make any fringe benefit contributionswhich we have failed to make on behalf of ouremployees in conformity with our contracts withthe above-named Unions.WE WILL furnish the above-named Unions ortheir agents information concerning the paymentof fringe benefits to our employees.MICHIGAN DRYWALLCORPORATIONM & D DRYWALL, INC.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed in Case 7-CA-13366 on September 24, 1976,by Painters District Council No. 22 of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO,herein referred to as the Painters, was served on MichiganDrywall Corporation, M & D Drywall, Inc., and James F.Mullins, the Respondents herein, by registered mail on orabout September 27, 1976. The charge filed in Case 7-CA-13613 on December 21, 1976, by Carpenters DistrictCouncil of Detroit, Wayne, Oakland and Macomb Coun-ties and Vicinity, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, herein referred to as theCarpenters, was served on the Respondents MichiganDrywall Corporation and James F. Mullins on or aboutDecember 22, 1976. An amended charge was filed onJanuary 14, 1977, and served on said Respondents byregistered mail on or about January 17, 1977.An order consolidating the cases was entered onFebruary 3, 1977.The complaints charged that the Respondents hadviolated Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein referred to as the Act,by their refusal to furnish the Unions with informationnecessary for the administration of their contracts with theMichigan Drywall Corporation and by the Respondents'refusal to bargain collectively in that they unilaterallymodified the terms of the contracts between MichiganDrywall Corporation and each union.The Respondents filed timely answers denying that theyhad committed any unfair labor practices alleged.The consolidated cases came on for hearing on March 7,1977, at Detroit, Michigan. Each party was afforded a fullopportunity to be heard, to call, examine, and cross-examine witnesses, to argue orally on the record, to submitproposed findings of fact and conclusions, and to filebriefs. The Respondents filed a brief which has beencarefully considered. Other parties argued orally.The facts found herein are based on the record as a whole and theobservation of the witnesses. The credibility resolutions herein have beenderived from a review of the entire testimonial record and exhibits, with dueregard for the logic of probability, the demeanor of the witnesses, and theteachings of N. L. R. B. v. Walton Manufacturing (ompany & Loganville PantsCo., 369 U.S. 404, 408 (1962). As to those witnesses testifying inFINDINGS OF FACT,' CONCLUSIONS AND REASONSTHEREFORI. THE BUSINESS OF THE RESPONDENTMichigan Drywall Corporation is, and has been at alltimes material herein, a corporation duly organized underand existing by virtue of the laws of the State of Michigan.At all times material herein, Respondent MichiganDrywall has maintained its principal office and place ofbusiness at 22816 Thorncliff, Southfield, Michigan, hereincalled Michigan Drywall place of business. MichiganDrywall is, and has been at all times material herein,engaged in providing drywall installation and relatedservices in the construction industry within the State ofMichigan.During the fiscal year ending August 21, 1976, whichperiod is representative of its operations during all timesmaterial herein, Respondent Michigan Drywall, in thecourse and conduct of its business operations, provideddrywall and installation services emanating from itsSouthfield, Michigan, place of business, valued in excess of$100,000, of which services valued in excess of $75,000were furnished to S & S Homes, Inc., a Michigancorporation with its principal office and place of businesslocated at 23600 Van Born, Dearborn Heights, Michigan.During the fiscal year ending August 31, 1976, S & SHomes, Inc., received lumber which originated outside theState of Michigan, valued in excess of $40,000, which wastransported to its place of business in interstate commerce,directly from States of the United States other than theState of Michigan.M & D Drywall, Inc., was at all times material herein acorporation duly organized under, and existing by virtueof, the laws of the State of Alabama.On or about December 31, 1973, Respondent M & D wasincorporated in the State of Alabama by RespondentMullins, J. Donald Eggert, and Marvin Pearson, with itsplace of business listed as Route 2, Gadsden, Alabama. OnOctober 14, 1976, at the request of the above incorporators.and same stockholders, Respondent M & D was dissolvedas an Alabama corporation.At all times material herein, Respondent Mullins hasmaintained a checking account at the First National Bankof Ashford, Alabama, which account he has sometimesutilized for the payment of wages to employees ofRespondent Michigan Drywall and Respondent M & D,for the performance of work within the State of Michigan.Respondent Mullins is, and has been at all times materialherein, the sole stockholder and controlling director andofficer of Respondent Michigan Drywall. From December31, 1973, the date of its incorporation, through October 14,1976, the date of its dissolution, he was the president andcontrolling officer of Respondent M & D, and the soleowner of 980 of its 1,000 outstanding shares of its common,and only, stock. Respondent Mullins is the individual whocontradiction to the findings herein, their testimony has been discreditedeither as having been in conflict with the testimony of credible witnesses orbecause it was in and of itself incredible and unworthy of belief. Alltestimony has been reviewed and weighed in light of the entire record. Notestimony has been pretermitted.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommitted the alleged unfair labor practices set out in thecomplaints.Respondents Michigan Drywall, M & D, and Mullins arenow and have been at all times material herein collectivelyan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2I1 THE LABOR ORGANIZATIONS INVOLVEDThe Carpenters and the Painters (herein sometimesreferred to as the Unions) at all times material herein havebeen labor organizations within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESThe FactsAll journeymen and apprentice tapers employed byMichigan Drywall Corporation including foremen super-vising employees directly on the job, but excluding othersupervisors and guards as defined in the Act, constitute aunit of employees appropriate for the purpose of collectivebargaining within the meaning of Section 9(b) of the Act.At all times since 1969. by virtue of successive collective-bargaining agreements between Respondent MichiganDrywall Corporation and the Painters, and continuing todate, the Painters has been the exclusive representative forthe purposes of collective bargaining of the employees inthe unit described in the paragraph above and, by virtue ofSection 9(a) of the Act, has been, and is now, the exclusiverepresentative of all the employees in said unit for thepurposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.The collective-bargaining agreements, above referred to,provide, inter alia, for the payment by RespondentMichigan Drywall Corporation of moneys into variousfringe benefit funds established for the benefit of employ-ees of signatory employers to said agreements.Commencing on or about August 13, 1976, and continu-ing to date, and more particularly on or about August 13,September 14, and October 11, 1976, the Painters, in orderto administer the contract, has requested, and continues torequest, that all Respondents supply to it all books,records, accounts, ledgers, and records of original entry forthe period from October 1, 1973, through June 30, 1976,showing wages paid to employees and hours of work ofemployees under Respondent Michigan Drywall Corpora-tion's collective-bargaining agreements with the Painters,for purposes of an audit of said books and records by theadministrators of the fringe benefit funds.Commencing on or about September 14, 1976, andcontinuing to date, Respondents have refused to furnishthe Painters with the requested information set forth in theabove paragraph, except for certain Michigan DrywallCorporation employee earnings records for the period ofJanuary 1, 1975, through June 30, 1976.All journeymen and apprentice carpenters and joinersemployed by Michigan Drywall Corporation including2 The foregoing facts are allegations in the complaints which wereadmitted by the Respondents in their answers.foremen supervising employees directly on the job, butexcluding other supervisors and guards as defined in theAct, constitute a unit of employees appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.At all times since 1969, by virtue of successive collective-bargaining agreements, the current contract being by itsterms effective from June 1, 1976, until June 1, 1978,between Respondent Michigan Drywall Corporation andthe Carpenters and continuing to date, the Carpenters hasbeen the exclusive representative for the purposes ofcollective bargaining of the employees in the unit describedin the above paragraph and, by virtue of Section 9(a) of theAct, has been, and is now, the exclusive representative ofall the employees in said unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment.The collective-bargaining agreements, above referred to,all provide, inter alia, for the payment by RespondentMichigan Drywall of moneys into various fringe benefitfunds established for the benefit of employees of Respon-dent Michigan Drywall, and further provide in article VII,section A:... each employee shall be paid weekly, duringworking hours, by means of a payroll check, whichshall be accompanied by a stub or memorandumindicating the dates of the pay period, the gross amountof the check, FICA, and income tax withheld, companyname, address, hours worked, and employee'sname ...Commencing on or about December 9, 1976, andcontinuing to date, and more particularly on or aboutDecember 9 and 16, 1976, the Carpenters, in order toadminister the contract, has requested, and continues torequest, that all Respondents supply to it all canceledchecks and payroll records for the Ashford, Alabama,checking account of Respondent Mullins described insection I of this Decision, showing wages paid to employeesand hours of work of employees of Respondent MichiganDrywall under Respondent Michigan Drywall's collective-bargaining agreements with the Carpenters for purposes ofan audit of said books and records by the administrators ofthe fringe benefit funds.Commencing on or about December 20, 1976, andcontinuing to date, Respondents have refused to furnishthe Carpenters with the requested information set forth inthe foregoing paragraph.3The parties stipulated that at all material times hereinRespondent Mullins "on occasion paid to employees doingwork in Michigan under the jurisdiction of the Carpenters'District Council, the Charging Party in one case, and thePainters' District Council, the Charging Party in anothercase, checks from an Alabama checking account and notpaid fringe benefits on the basis of those checks."Respondent Mullins testified that the purpose of Re-spondent M & D was "to use its books to pay MichiganI The foregoing facts are allegations in the complaint which wereadmitted by Respondents in their answers.122 MICHIGAN DRYWALL CORPORATIONDrywall Corporation employees money for over 40 hours aweek worked" and that he "established the managementfunctions of M & D." The money used by Respondent M& D to pay overtime for Michigan Drywall employees wasobtained from Michigan Drywall. It further appears thatall parties agree that fringe benefits are payable onovertime earnings as well as straight time earnings; 4nevertheless fringe benefits were not paid on MichiganDrywall employees' overtime earnings in conformity withthe collective-bargaining agreements.Based on the foregoing admitted facts and the entirerecord in this case, it is found that since on or aboutDecember 31, 1973, the date of its incorporation, until onor about October 14, 1976, the date of its dissolution,Respondent M & D became and continued to be an agentof Respondent Michigan Drywall and Respondent Mullinsand that Respondent Mullins was and is the real employer,the alter ego of Respondents Michigan Drywall and M &D. See Local Union No. 103, International Association ofBridge, Structural and Ornamental Iron Workers (HigdonContracting Company, Inc.), 216 NLRB 45 (1974), and casestherein cited.The foregoing detailed relevant information which theUnions sought was needed by the Unions for the properperformance of their duties as exclusive bargaining repre-sentatives. The refusal of Respondents to allow the Unionsaccess to such information violated Section 8(aX5) and (1)of the Act. See Murray Bagdasarian d/b/a Michael RossiCarpet Co., 208 NLRB 748 (1974); N.LR.B. v. AcmeIndustrial Company, 385 U.S. 432, 435-436 (1967); Temple-Eastex, Incorporated, 228 NLRB 203 (1977).As noted under the terms of the agreements aforesaidMichigan Drywall was required to pay fringe benefitsbased on overtime worked as well as straight time. Indeed asubterfuge was employed to conceal the nonpayment of thefringe benefits which were required by the agreements.Obviously, this type of chicanery ought not to becondoned. Moreover, the refusal to pay fringe benefits asdictated by the bargaining agreements on employees'overtime earnings resulted in a mid-term modification ofthe agreements in violation of Section 8(d) of the Act andwarrants a finding that Respondents engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act. Papercraft Corporation, 212 NLRB 240, 241(1974), see particularly fn. 3; Tony De Clue, an Individuald/b/a Liberty Cleaners, etc., 227 NLRB 1296 (1977).CONCLUSIONS OF LAWi. The Respondents are engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Unions are labor organizations within themeaning of Section 2(5) of the Act.3. The units set forth in section III, above, constituteappropriate units for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. The Unions have been at all times material hereinthe exclusive representatives of the employees in their4 The Painters contract requires the employer's contribution to thePainters' Union Deposit Fund for each hour worked.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National labor Relations Board. the findings.respective appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5. By refusing to furnish the Unions with informationconcerning the payment of fringe benefits on behalf of theMichigan Drywall employees in the appropriate units setforth above, Respondents have refused to bargain collec-tively with the Unions in violation of Section 8(a)(5) of theAct, and thereby engaged in and are engaging in unfairlabor practices proscribed by Section 8(aXl) of the Act.6. Respondents' refusal to pay fringe benefits based onovertime worked by Michigan Drywall employees resultedin a midterm modification of the agreements with theUnions in violation of Section 8(d) of the Act andconstitutes a violation of Section 8(a)(l) and (5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(aXI) and (5) of theAct, it is recommended that they cease and desisttherefrom and that they take certain affirmative actiondesigned to effectuate the policies of the Act. Having foundthat Respondents violated Section 8(a)(5) of the Act byrefusing to furnish to the Unions information concerningfringe benefits, it is recommended that Respondents beordered to furnish to the Unions, respectively, or theiragents, in respect to the employees covered by theircontracts with the Michigan Drywall Corporation, allpayroll records, ledger cards, and all canceled checksissued said employees employed by Michigan DrywallCorporation, irrespective of whether said checks wereissued by Respondents Michigan Drywall Corporation, M& D Drywall, Inc., or James F. Mullins or came from anyother checking account under the control of Respondents.Since Respondents also unlawfully refused to pay Michi-gan Drywall employees fringe benefits based on overtimeearnings in conformity with the contracts with the Unions,it is recommended that Respondents be ordered to makethe fringe benefit contributions earned on overtime inconformity with the contracts, together with interestcomputed in conformity with the formula prescribed in IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact.conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER5The Respondents, Michigan Drywall Corporation, M &D Drywall, Inc., and James F. Mullins, Southfield,Michigan, their officers, agents, successors, and assigns,shall:i. Cease and desist from:conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted bN the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes123 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain collectively with the Unionsherein as the exclusive bargaining representatives of itsemployees in the appropriate units set forth below byrefusing to furnish the Unions or their agents informationconcerning the payment of fringe benefits to its employeesin the appropriate unit in conformity with the agreementsbetween the Unions and Michigan Drywall Corporation.The appropriate units are:All journeymen and apprentice tapers employed byMichigan Drywall Corporation including foremensupervising employees directly on the job, but exclud-ing other supervisors and guards as defined in the Act.All journeymen and apprentice carpenters andjoiners employed by Michigan Drywall Corporationincluding foremen supervising employees directly onthe job, but excluding other supervisors and guards asdefined in the Act.(b) Refusing to bargain collectively with the Unions asthe exclusive representative of the employees in theappropriate unit set out above by refusing to make fringebenefit contributions earned on overtime for the employeesin said units in conformity with the contracts between theUnion and Michigan Drywall Corporation.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the National Labor Relations Act,as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Furnish to the Unions, respectively, with respect toemployees covered by their contracts with Michigan6 In the event that the Board's order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National l.abor Relations Board" shall read "Posted PursuantDrywall Corporation, all payroll records, ledger cards, andall canceled checks issued the employees employed byMichigan Drywall Corporation, irrespective of whethersaid checks were issued by Michigan Drywall Corporation,M & D Drywall, Inc., or James F. Mullins or came fromany other source under the control of Respondents.(b) Make the fringe benefit contributions earned onovertime in conformity with the contracts between theUnion and the Michigan Drywall Corporation, togetherwith interest computed in conformity with the formulaprescribed in Isis Plumbing & Heating Co., 138 NLRB 716(1962).(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of fringe benefits dueunder the terms of this Order.(d) Post at the Southfield, Michigan, establishment of theMichigan Drywall Corporation, copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region 7,after being duly signed by Respondents' representative,shall be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."124